Ed. F. McFaddin, Justice (dissenting). I respectfully dissent from that portion of the majority opinion which refuses Cooper a judgment for $1,044.68 against Chester Sparrow; and here are the matters impelling my dissent: On February 2, 1952, Sparrow, the prime contractor, let a subcontract to Kennedy to paint twelve houses. Kennedy and Sparrow signed the following instrument: “I, EL W. Kennedy, Paint Contractor, propose to paint the inside and outside of twelve (12) houses for C. M. Sparrow, General Contractor, located at Stuttgart, Arkansas. Said houses are four and five room houses. “On four room houses all material, labor, brushes and other equipment will be furnished by H. W. Kennedy for $375.00 per house. On five room houses all paint, labor, brushes and equipment will be furnished by H. W. Kennedy for $480.00 per house. “I, C. M. Sparrow, General Contractor, agree to pay $375.00 per four room house where paint work on each house is completed, and to pay $480.00 per five room house after satisfactory final F. H. A. Inspection. “All payments tvill be made jointly to fl. W. Kennedy, Paint Contractor, and to Cooper Lumber Compmy. “All work will be performed in a workmanship like manner and in accordance with accepted procedure.” (Italics our own.) Attention is called to the fact that the foregoing contract specifically recited: “All payments will be made jointly to II. W. Kennedy, Paint Contractor, and to Cooper Lumber Company.” That contract was made for the benefit of Cooper, and therefore it was actionable by Cooper. In H. B. Deal & Co. v. Head, 221 Ark. 47, 251 S. W. 2d 1017, we discussed the matter of third party beneficiaries in contracts; and after citing many of our own cases, we approved this statement of the rule from 12 Am. Jur. 825: “Stated in general terms and leaving out of consideration the limitations recognized in various jurisdictions, the rule in a great majority of American jurisdictions is that a third person may enforce a promise made for his benefit, even though he is a stranger both to the contract and the consideration.” In the case at bar, Cooper had sued Sparrow on the foregoing contract which shows on its face that it was made for his benefit; and the quoted rule impels me to the conclusion that Cooper is entitled to recover. The majority opinion recites that Sparrow did not know that Cooper was furnishing payroll money to Kennedy. "What difference would such ignorance on the part of Sparrow have to do with the matter, when by his own contract he had agreed that all checks would be made payable to both Kennedy and to Cooper? Sparrow knew he had signed this contract, and he knew he breached it when he failed to make checks payable to both Kennedy and Cooper. The contract in itself puts Sparrow on notice of the rights of Cooper: and such notice if pursued by Sparrow, by any inquiry, would have disclosed that Cooper was relying on Sparrow’s signed agreement every time Cooper advanced any payroll money to Kennedy. Our cases hold that, the notice of facts and circumstances which put a man of ordinary intelligence and prudence on inquiry is, in the eyes of the law, equivalent to knowledge of all the facts a reasonably diligent inquiry would disclose. Bland v. Flee-man, 58 Ark. 84, 23 S. W. 4; Waller v. Dansby, 145 Ark. 306, 224 S. W. 615; Jordan v. Bank, 168 Ark. 117, 269 S. W. 53; Shoptaw v. Sewell, 185 Ark. 812, 49 S. W. 2d 601. At first Sparrow honored his signed agreement by issuing a check for $800.00 to both Kennedy and Cooper as payees. Thereafter Sparrow breached his contract by issuing checks to Kennedy without including Cooper as payee. But Cooper relied on the signed agreement that Sparrow had made, and advanced payroll money and supplies to Kennedy in the total sum of $1,844.65. Deduct from this total the one check of $800.00 in which Cooper was named as payee; and there is left a balance of $1,044.68 that Cooper is entitled to recover from Sparrow by virtue of the contract. Since the majority is not compelling Sparrow to live up to his signed contract, I respectfully dissent.